ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_03_EN.txt.               DECLARATION OF JUDGE SKOTNIKOV



  1. I have voted in favour of all the operative paragraphs of the Judg-
ment. However, I cannot fully concur with the Court’s interpretation of
 he 1975 Statute of the River Uruguay.
  I certainly agree that a Party planning activities referred to in Article 7
of the 1975 Statute, namely, “to construct new channels, substantially
modify or alter existing ones or carry out any other works which are
iable to affect navigation, the régime of the river or the quality of its
waters”, must clear a number of hurdles envisaged in Articles 7 to 12 of
 he 1975 Statute (to inform, to notify and, if there are objections, to
negotiate). I support the Court’s conclusion that Uruguay breached its
obligations to inform, notify and negotiate (Judgment, para. 158).


   2. However, I cannot accept the majority’s logic according to which,
after the end of the negotiation period, Uruguay, rather than referring its
dispute with Argentina to the Court in accordance with Article 12 of the
1975 Statute, was free to proceed with the construction. In paragraph 154
of the Judgment,
      “[t]he Court observes that the ‘no construction obligation’, said to
      be borne by Uruguay between the end of the negotiation period and
      the decision of the Court, is not expressly laid down by the 1975
      Statute and does not follow from its provisions”.
I respectfully submit that a “no construction obligation” does follow
 rom the provisions of the Statute and from its object and purpose.
   3. The provisions of Articles 7 to 12 of the 1975 Statute are clearly
 ntended to prevent unilateral action which is not in conformity with the
substantive provisions of the Statute, and thus to avoid causing injury to
 he rights of each Party while protecting their shared watercourse. Hence
 he obligations to inform, to notify and to negotiate. It is therefore only
 ogical that, if there is still no agreement after negotiations have run their
course, the Party initiating the project has the option of either abandon-
 ng it altogether or requesting the Court, in accordance with Article 12 of
 he 1975 Statute, to resolve the dispute. Under this scheme of things, no
 njury is inflicted on either Party’s rights and the shared watercourse
remains protected.
   4. By contrast, as follows from the interpretation contained in the
Judgment, the Parties, when concluding the Statute of the River Uru-
guay, must have agreed to allow such an injury to occur, with the possi-
bility of it later being rectified by a decision of the Court.

122

  The Parties cannot be presumed to have agreed to such an arrange-
ment, since it is incompatible with the object and purpose of the 1975
Statute as defined in Article 1 (“the optimum and rational utilization of
 he River Uruguay”). There is nothing “optimum and rational” about
 ncluding in the Statute a possibility of causing damage to the river and
 ncurring financial losses, first by constructing new channels and other
works (in violation of substantive obligations under the Statute) and then
by destroying them.
  5. In my view, Article 12 of the 1975 Statute establishes, on top of
what is a classical compromissory clause contained in Article 60, an obli-
gation for each Party to resolve disputes concerning activities mentioned
 n Article 7 by referral to the Court. This clearly follows from the
 anguage of Article 12 :
      “[s]hould the parties fail to reach agreement within 180 days follow-
      ing the notification referred to in Article 11, the procedure indicated
      in Chapter XV [i.e., Article 60] shall be followed” (“se observará” in
      Spanish) (emphasis added).
   6. In the Court’s interpretation (Judgment, para. 137), Article 12 is
deprived of any meaning. There would be no need for this Article at all if
 ts only purpose were to activate Article 60, since the Parties could always
have direct recourse to the latter.
   7. According to the Judgment (para. 154), the Court is precluded from
“authorizing” the planned activities and therefore only the objecting
Party is entitled to have recourse to the Court under Article 12. This
clearly contradicts Article 60, which is triggered by the Article 12 obliga-
 ion of referral to the Court, since Article 60 establishes a right of each
Party to that effect :
        “Any dispute concerning the interpretation or application of . . .
      the Statute [of the River Uruguay] which cannot be settled by direct
      negotiations may be submitted by either party to the International
      Court of Justice.” (Emphasis added.)
  I might add that the Court would not be “authorizing” the planned
activities. Rather, it would be dealing with alleged breaches by the object-
 ng Party of the right of the Party planning the activities to the “optimum
and rational utilization of the River Uruguay”.
  8. Uruguay itself understood the “no construction obligation” to
extend until a decision of the Court. Ms Petrocelli, President of Uru-
guay’s delegation to CARU, stated the following in her testimony before
 he Environment Committee of the Uruguayan Senate on 12 December
2005 :
        “The President : One of the arguments put forward is that if con-
      sultation had taken place, the answer would have been no. That is
      an awkward point. What would have happened if the answer had
      been no ?
        Ms Petrocelli : The works would not have been carried out. We

123

      would have had to refer the matter to an international tribunal to
      establish what damage was caused by a decision to reject.” (Memo-
      rial of Argentina, para. 2.27.)
   9. To sum up : Articles 7 to 12 of the 1975 Statute of the River Uru-
guay clearly establish a procedural mechanism which includes not only
an obligation to inform, notify and, if there are objections, to negotiate,
but also an obligation for both Parties, should the negotiations fail, to
settle the dispute by referring it to this Court.

                                          (Signed) Leonid SKOTNIKOV.




124

